Citation Nr: 0335082	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-15 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether there was clear and unmistakable error in a June 3, 
1976, adjudicative decision, which denied the claim of 
entitlement to non-service-connected pension benefits and did 
not consider or deny claims of entitlement to service 
connection for a psychiatric disorder and for residuals of a 
gunshot wound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from July 1956 to July 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland, in which the RO determined that 
the prior adjudication decision issued on June 3, 1976, was 
not the product of clear and unmistakable error (CUE).  In 
February 2002, the veteran, by and through his 
representative, filed a notice of disagreement.  In August 
2002, the RO furnished the veteran a statement of the case.  
The veteran perfected a timely appeal in September 2002.

(The issue of the entitlement to an effective date earlier 
than May 14, 1993, for a grant of service connection for 
schizoaffective disorder, currently evaluated as 100 percent 
disabling, will be discussed in the REMAND portion of this 
decision below).


FINDINGS OF FACT

1.  The veteran's VA Form 21-526, "Veteran's Application for 
Compensation and Pension," filed in May 1976 only provided 
information concerning a claim of entitlement to a non-
service-connected pension, and did not provide information to 
reasonably infer that he intended to file claims for 
entitlement to service connection for a psychiatric disorder 
and for residuals of a gunshot wound.  

2.  The June 3, 1976, adjudicative decision was a final 
decision with respect to the denial of the veteran's claim of 
entitlement to non-service-connected pension benefits.

3.  The June 3, 1976, adjudicative decision was supported by 
the evidence then of record, including the veteran's VA Form 
21-526, and it is not shown that the applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied by the RO.


CONCLUSION OF LAW

The June 3, 1976, adjudicative decision, which denied the 
claim of entitlement to non-service-connected pension 
benefits, and did not consider or deny claims of entitlement 
to service connection for a psychiatric disorder and for 
residuals of a gunshot wound, is not the product of clear and 
unmistakable error.  38 U.S.C.A.      §§ 5109A, 7105 (West 
Supp. 2002); 38 C.F.R. §§ 3.105(a) (1962 and 2003) and 
3.151(a) (1959 and 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

At the outset, the Board notes that the United States Court 
of Appeals for Veterans Claims (hereinafter, the "Court") 
has held recently that the VCAA does not apply to CUE claims.  
See Livesay v. Principi, 15 Vet. App. at 178-80 (2001).  "A 
litigant alleging CUE is not pursuing a claim for 
benefits...but rather is collaterally attacking a final 
decision...[CUE] is not by itself a claim for benefits."  Id.  
The Court also held in Livesay that "the benefit of the 
doubt rule does not apply to the Board's decision on a CUE 
motion."  See id, at 179 (internal quotations omitted) 
(citing 38 C.F.R. § 20.1411(a)).  

Factual Background

A detailed review of the veteran's service medical records 
indicates that clinical evaluation at the time of the 
veteran's entrance physical examination in July 1956 was 
completely normal and he was found qualified for enlistment.

The veteran's service medical records are completely negative 
for any history, diagnosis, or treatment of a psychiatric 
disorder and for residuals of a gunshot wound.

A review of the veteran's separation physical examination in 
July 1960 indicates that clinical evaluation was completely 
normal and he was found qualified for separation from 
service.

In July 1960, the veteran completed and signed a VA Form 8-
526e, "Veteran's Application For Compensation Or Pension," 
which was received at the RO in August 1960.  On this form, 
the veteran claimed entitlement to service connection for a 
laceration of his chin and indicated that he had been treated 
during service for this condition at the 5040th U.S. Air 
Force Hospital in Alaska.

A review of an Air Force Form 1043 "Action On Veterans 
Administration Case" indicates that the in-service treatment 
records specifically identified by the veteran on his VA Form 
8-526e were received at the RO in January 1961.

By rating decision issued in February 1961, the RO granted 
the veteran's claim of entitlement to service connection for 
a laceration of his chin (which the RO characterized as a 
scar, left chin), evaluating this disability as zero percent 
disabling as of July 1960 (the date of the veteran's 
discharge from service).

In May 1976, the veteran filed a VA Form 21-526, "Veteran's 
Application for Compensation and Pension" at the RO.  Under 
the heading of "Nature And History Of Disabilities" at box 
25 of this form, the veteran wrote, "Traumatic Injury To 
Left Side Face - (Gunshot)" and "Psychotic Depression."  
The veteran then crossed out boxes 27, 28, and 29, although 
the instructions on this form stated that "Items 27, 28, and 
29 need NOT be completed unless you are now claiming 
compensation for a disability incurred in service" (emphasis 
added).  The veteran completed the remaining parts of the VA 
Form 21-526 pertaining to employment and income and signed 
and dated this form on May 13, 1976.  It was date stamped as 
received at the RO on May 17, 1976.

In an adjudicative decision issued to the veteran on June 3, 
1976, the RO notified him that his claim of entitlement to a 
non-service-connected disability pension had been considered 
on the basis of all of the available evidence, and that he 
was not eligible for pension benefits because he had no 
wartime service.  This letter also included a copy of the 
veteran's procedural and appellate rights.

The veteran's service representative notified VA by letter 
dated in March 2001 that the veteran was claiming that the RO 
had committed clear and unmistakable error (CUE) in failing 
to consider his VA Form 21-526 filed in May 1976 as claims of 
entitlement to service connection for a psychiatric disorder 
and for residuals of a gunshot wound.  The veteran's service 
representative stated that, in the absence of clear 
instructions from the veteran that he wished to be considered 
only for pension or only for compensation, VA had a duty to 
consider his eligibility for both kinds of benefits.  
Finally, the veteran's service representative stated that the 
veteran's residuals of a gunshot wound were the result of a 
failed suicide attempt due to his psychiatric disorder.

In a statement filed on the veteran's behalf and accepted by 
the RO as a notice of disagreement in February 2002, the 
veteran's service representative contended that CUE had 
occurred because VA had failed to assist the veteran in 
developing facts pertinent to his claims of entitlement to 
service connection for a psychiatric disorder and for 
residuals of a gunshot wound at the time that he filed his VA 
Form 21-526 in May 1976.  The service representative also 
contended that the veteran "was severely disabled...and unable 
to comprehend VA's appellate procedures" at that time.

In a statement received at the RO in September 2002, the 
veteran stated that he had been hospitalized in 1976 at the 
VA Medical Center in Perry Point, Maryland (hereinafter, 
"VAMC Perry Point"), for a self-inflicted gunshot wound to 
the left side of his face due to his depression.  According 
to the veteran, while he was hospitalized at VAMC Perry 
Point, a Veterans Benefits Counselor had assisted him in 
filling out a VA From 21-526.  Finally, the veteran stated 
that, "I had no idea what it was for, only he said that it 
would get me some money.  I was left with the impression that 
I was filing for an increase in Service Connection."

On a VA Form 646, "Statement Of Accredited Representative In 
Appealed Case," dated in November 2002, the veteran's 
service representative contended that the veteran had 
established entitlement to service connection for a 
psychiatric disorder and for residuals of a gunshot wound and 
requested evaluations of 100 percent disabling for both of 
these disabilities effective as of May 1976.  The service 
representative also stated, "It stands to reason that the 
veteran was not thinking straight [at the time he filed his 
VA Form 21-526 in May 1976], considering the circumstances 
for which he was hospitalized at the time the application was 
made."

Analysis

Initially, the Board observes that the Court has outlined 
quite specifically what constitutes a valid CUE claim:  

(1) '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provision extant at 
the time were incorrectly applied' (2) the error must be 
'undebatable' and of the sort 'which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. at 245 (1994) (hereinafter, 
"Damrel") (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (hereinafter, "Russell")).  The Court also 
held in Damrel that, "there must be some degree of 
specificity as to what the alleged error is, and unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Damrel, 6 Vet. App. at 245 (internal quotations omitted) 
(citing Fugo v. Brown, 6 Vet. App. at 44 (1993) (hereinafter, 
"Fugo")).  

The Board also observes that the Court consistently has 
emphasized the rigorous nature of the concept of CUE in prior 
final decisions.  "[CUE] is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. at 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made." Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
error."  Fugo, 6 Vet. App. at 43 (internal quotations 
omitted).  A claimant's mere disagreement with how the RO 
evaluated the facts in a particular claim is inadequate to 
raise CUE.  Id.  See also Luallen v. Brown, 8 Vet. App. at 95 
(1995).

In this case, the veteran and his service representative 
essentially contend on appeal that the RO committed clear and 
unmistakable error (CUE) in a June 3, 1976, adjudication, 
which failed to adjudicate claims of entitlement to service 
connection for a psychiatric disorder or for residuals of a 
gunshot wound.  He argues that, because he did not provide 
clear instructions that he wished to be considered only for 
pension or only for compensation, VA was obligated to develop 
and adjudicate claims for both kinds of benefits.  However, 
the Board disagrees.

The Board acknowledges that the VA Form 21-526, Veteran's 
Application for Compensation or Pension, which was received 
by the RO in May 1976, may be considered as a claim for both 
pension and compensation for a service-connected disability.  
38 C.F.R. § 3.151(a).  However, upon a detailed review of the 
May 1976 application form, the Board finds that the veteran 
clearly expressed an intent not to file a claim for 
compensation for a service-connected disability, to include a 
psychiatric disorder and residuals of a gunshot wound, and 
specifically limited his claim to one for non-service-
connected pension benefit.  See Shockley v. West, 11 Vet. 
App. at 213-14 (1998) (hereinafter, "Shockley") and Stewart 
v. Brown, 10 Vet. App. at 19 (1997) (hereinafter, 
"Stewart").  As evidenced by the May 1976 application form, 
the veteran listed his disabilities as "TRAMATIC INJURY TO 
LEFT SIDE OF FACE - (GUNSHOT)" and "PSYCHOTIC DEPRESSION."  
He completed only that portion of the application pertaining 
to pension (i.e., items 30A through 33E).  But, where the 
form directs the applicant to skip certain questions "if not 
claiming compensation for service-connected disability," the 
veteran did not fill in any of the blanks for items 27, 28, 
and 29, but instead crossed completely through these same 
items.  In fact, as part of the May 1976 application, the 
veteran also completed VA Form 21-4176, Report of Accidental 
Injury, wherein he specifically noted that the accident did 
not occur while he was in the Armed Forces, and noted that it 
occurred in Baltimore, Maryland, on November 28, 1975.  
Therefore, in examining the information contained within the 
four corners of the May 1976 application form, including the 
Report of Accidental Injury, the Board determines that the RO 
appropriately construed the May 1976 application to be 
limited solely to a claim for non-service-connection pension 
benefits.

The veteran has contended, through his service 
representative, that he was mentally disabled and did not 
understand the Board's procedures at the time that he filed 
his VA Form 21-526 in May 1976.  On the contrary, the Board 
notes that the veteran correctly completed and signed a VA 
Form 8-526e, "Veteran's Application For Compensation Or 
Pension" (the prior edition of VA Form 21-526) in July 1960 
when he claimed entitlement to service connection for a chin 
laceration.  The veteran clearly identified on this form the 
disability for which he claimed entitlement to service 
connection and also identified the relevant medical records 
concerning treatment for this disability.  The Board 
acknowledges that the veteran was hospitalized at VAMC Perry 
Point at the time that he completed his VA Form 21-526 in May 
1976.  However, a detailed review of the veteran's inpatient 
treatment records for the period of March to May 1976 from 
VAMC Perry Point indicates that the veteran was not 
depressed, showed no psychotic symptoms, delusional thinking, 
or hallucinations, and he had a good memory and was well-
oriented.  The VA examiner who saw the veteran stated that 
the veteran's psychiatric condition "was in good remission" 
at the time of his discharge from VAMC Perry Point in May 
1976 and the veteran was coherent, rational, and competent to 
handle his own funds.  Therefore, based on a review of all of 
the evidence, it is apparent that the veteran understood how 
to complete the appropriate forms necessary to claim 
entitlement to service connection for disabilities incurred 
during service at the time he filed his VA Form 21-526 in May 
1976.  Accordingly, the Board concludes that the veteran's 
argument to suggest otherwise is unavailing.

The Board notes further that claims of entitlement to service 
connection for a psychiatric disorder and for the residuals 
of a gunshot wound were not reasonably raised by a review of 
the record at the time that the RO issued its decision 
denying the veteran's claim of entitlement to a non-service-
connected pension in June 1976.  It is undisputed that the 
veteran's period of active service was from July 1956 to July 
1960 and that this service did not constitute "wartime 
service" for the purposes of awarding a non-service-
connected pension.  See 38 C.F.R. §§ 3.1(f), 3.2, and 
3.3(a)(2) (2003).  The relevant law and regulations that 
existed at the time of the veteran's application for a non-
service-connected pension in May 1976 defined a non-service-
connected pension (or "section 306" pension) as a benefit 
payable monthly by the Veterans Administration (now the 
Department of Veterans Affairs) due to a veteran's non-
service-connected disability.  See 38 C.F.R. §§ 3.1(f) and 
3.2 (1959) and 38 C.F.R. § 3.3(a)(2) (1976).  Basic 
entitlement to a section 306 pension for non-service-
connected disability existed where a veteran had served 90 
days or more during a period of war (defined, with specific 
dates, as service during the Mexican-American War, World Wars 
I and II, the Korean War, and the Vietnam era), was 
permanently and totally disabled by reason of non-service-
connected disabilities not due to the veteran's own 
misconduct or vicious habits, and met certain income and net 
worth requirements.  Id.  Because the veteran was not on 
active service during a period of war, the RO properly denied 
his claim of entitlement to a non-service-connected pension 
in the July 1976 rating decision.  

A detailed review of the veteran's service medical records 
available at the time of his application for a non-service-
connected pension in May 1976 does not indicate that he was 
permanently and totally disabled by reason of non-service-
connected disabilities or that he was suffering from any non-
service-connected disabilities at that time.  In this regard, 
it does not appear that the veteran's inpatient treatment 
records from VAMC Perry Point for the period of March to May 
1976 were available to the RO at the time of the July 1976 
rating decision.  However, even had these records been 
available in 1976, there is nothing to indicate that they 
reasonably would have raised claims of entitlement to service 
connection for a psychiatric disorder and for residuals of a 
gunshot wound.  See Shockley, 11 Vet. App. at 213-14.  In 
fact, a review of these records does not demonstrate that the 
VA examiner who treated the veteran during this period for a 
psychiatric disorder and for residuals of a gunshot wound 
related either of these conditions to the veteran's service 
or to any incident of service.  Therefore, the Board 
concludes that there is nothing in the record which 
demonstrates that the RO failed to consider pertinent 
evidence or to apply the pertinent law and regulations in the 
July 1976 rating decision.

Finally, with regard to the allegation in the veteran's 
notice of disagreement that VA's failure to assist him in 
substantiating his claims of entitlement to service 
connection for a psychiatric disorder or for the residuals of 
a gunshot wound constituted CUE, the Board concludes that 
this allegation is without merit.  See id, at 213 (holding 
that "VA's breach of a duty to assist cannot form the basis 
for a claim of CUE"); see also Fugo, 6 Vet. App. at 44 
(holding that "broad brush allegations of failure" on the 
part of VA are invalid as CUE claims).  With regard to the 
allegation that the veteran was mentally disabled at the time 
he filed his application for pension benefits in May 1976, 
and that VA's failure to assist him in his diminished mental 
capacity constituted CUE, the Board concludes that the 
veteran "did...know the difference between compensation and 
pension...[because] he had previously sought...entitlement to 
service connection" for a chin laceration in August 1960 and 
had been granted service connection for this disability by 
rating decision issued in February 1961 (as noted above).  
See Stewart, 10 Vet. App. at 19 (finding that "the 
appellant's mental capacity at the time of filing does not 
trigger a heightened duty to assist under statute or existing 
case law").

Consistent with the above analysis, the RO did not consider 
or deny a claim for service connection for a psychiatric 
disorder or for residuals of a gunshot wound in the June 1976 
adjudicative decision, because no such claim was reasonably 
raised or communicated to the RO.  Id.  As such, there was no 
final RO decision in June 1976 that denied a claim for 
service connection for a psychiatric disorder or for 
residuals of a gunshot wound which can be subject to a CUE 
attack.  See 38 C.F.R. § 3.105(a) (a claim for CUE refers to 
an error that has been made in a final rating or adjudicative 
decision); Norris v. West, 12 Vet. App. 413, 419 (1999) 
(holding that absent a final decision on a particular claim, 
the question of review of a CUE claim is not involved in the 
disposition of the appeal).  Thus, with respect to the 
matters concerning service connection for a psychiatric 
disorder and for residuals of a gunshot wound, the veteran 
has failed to present a valid claim of CUE in the June 1976 
adjudicative decision, within the purview of judicial 
construction.  See Shockley, 11Vet. App. at 214 (citing Fugo 
v. Brown, supra);Norris v. Brown, supra.  Therefore, the 
Board determines that the June 1976 adjudicative decision did 
not constitute clear and unmistakable error.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  The appeal is denied.  


ORDER

The June 3, 1976, adjudicative decision, which denied the 
veteran's claim of entitlement to a non-service-connected 
pension and did not consider or deny claims of entitlement to 
service connection for a psychiatric disorder and for 
residuals of a gunshot wound, is not the product of clear and 
unmistakable error.


REMAND

As a procedural matter, the Board notes that, by rating 
decision issued in July 1999, the RO granted, in pertinent 
part, the veteran's claim of entitlement to service 
connection for schizoaffective disorder, evaluated as 50 
percent disabling, effective May 14, 1993.  The veteran was 
notified of this decision in August 1999.  

In a letter received at the RO in September 1999, the 
veteran's service representative notified VA that the veteran 
disagreed with the effective date (of May 14, 1993) assigned 
for the grant of service connection for schizoaffective 
disorder and with the 50 percent rating assigned to this 
service-connected disability.

By rating decision issued in February 2001, the RO increased 
the rating assigned to the veteran's service-connected 
schizoaffective disorder from 50 percent to 100 percent 
disabling, effective May 14, 1993.  This decision was issued 
to the veteran and his service representative on February 26, 
2001, along with a copy of the veteran's procedural and 
appellate rights.  Because the veteran is already receiving 
the maximum disability benefit available for service-
connected schizoaffective disorder, the Board concludes that 
the issue of entitlement to a disability rating in excess of 
50 percent for schizoaffective disorder is no longer in 
appellate status.

The Board also notes that, under the laws administered by VA, 
it is permissible for a claimant to initiate an appeal by 
filing a timely notice of disagreement to contest the result 
of an initial review or determination by the agency of 
original jurisdiction.  See 38 U.S.C.A. § 7105 (West Supp. 
2002) ("notice of disagreement shall be filed within one 
year from the date of mailing notice of the result of initial 
review or determination...."); see also 38 C.F.R. § 20.302 
(2003) ("a claimant...must file a Notice of Disagreement with 
a determination by the agency of original jurisdiction within 
one year from the date that the agency mails notice of the 
determination to him or her...").  The Board notes further 
that a claimant's Notice of Disagreement "must be in terms 
which can be reasonably construed as disagreement with" the 
determination being appealed.  See 38 C.F.R. § 20.201 (2003).  
Based on a review of the September 1999 letter from the 
veteran's service representative, the Board determines that 
it is a valid notice of disagreement with respect to the 
issue of entitlement to an effective date earlier than May 
14, 1993, for the grant of service connection for a 
schizoaffective disorder.  

Because the veteran filed a timely notice of disagreement 
under 38 U.S.C.A. § 7105, appellate review of the RO's July 
1999 rating decision was properly initiated, and the RO was 
then obligated to furnish him a statement of the case with 
respect to the earlier effective date claim.  See 38 U.S.C.A. 
§ 7105 (West Supp. 2002); 38 C.F.R. § 19.26 (2003).  See also 
Hamilton v. Brown, 4 Vet. App. 528 (1993).  Accordingly, the 
issue of entitlement to an effective date earlier than May 
14, 1993, for a grant of service for schizoaffective disorder 
is remanded to the RO for the issuance of a statement of the 
case and any further development as may be necessary 
regarding the denial of that claim.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

The remanding of this issue concerning entitlement to an 
effective date earlier than May 14, 1993, for a grant of 
service connection for schizoaffective disorder must not be 
read as an acceptance of jurisdiction over the same by the 
Board.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought 
and a timely substantive appeal.  See 38 U.S.C.A. § 7105 
(West Supp. 2002); Roy v. Brown, 5 Vet. App. 554 (1994).  The 
RO should return this issue to the Board only if the veteran 
perfects an appeal in full accordance with the provisions of 
38 U.S.C.A. § 7105.

The Board also notes that, during the pendency of the appeal, 
the Veterans Claims Assistance Act of 2000 (hereinafter, 
"VCAA" or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  This liberalizing law is applicable to 
the veteran's earlier effective date claim (hereinafter, the 
"currently appealed claim").  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim and provide 
that VA will assist the claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which, part, 
if any VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

With respect to the claim of entitlement to an effective date 
earlier than May 14, 1993, for a grant of service connection 
schizoaffective disorder, there is nothing in the record that 
satisfies the notification requirements of the VCAA, and 
action by the RO is needed to satisfy those requirements.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d. 1339 (Fed. Cir. 2003) (hereinafter, 
"DAV").  In this regard, it is noted that the RO issued a 
letter to the veteran and his service representative in June 
2002 that purported to comply with the VCAA.  However, a 
detailed review of this letter reveals that it did not 
include a discussion of the pertinent law and regulations 
applicable to earlier effective date claims and also did not 
advise the veteran and his service representative of the 
information and evidence needed to substantiate the currently 
appealed claim.

Finally, the Board also observes that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter, the 
"Federal Circuit") invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in DAV.  It found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

In view of the above, this case is REMANDED for the following 
actions:

1.  The RO should furnish the veteran and 
his service representative a statement of 
the case on the issue of entitlement to 
an effective date earlier than May 14, 
1993, for a grant of service connection 
for schizoaffective disorder.  The RO 
should return this issue to the Board 
only if the veteran perfects an appeal, 
by filing a timely substantive appeal, in 
full accordance with 38 U.S.C.A. § 7105 
(West Supp. 2002).

2.  The RO also should send the veteran a 
letter that complies with the 
notification requirements of the VCAA as 
well as 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West Supp. 2002).  Among other 
things, this letter must include the 
pertinent law and regulations applicable 
to earlier effective date claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should be informed 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.

3.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the VCAA), the RO should 
again review the veteran's claim of 
entitlement to an effective date earlier 
than May 14, 1993, for a grant of service 
connection for schizoaffective disorder 
in light of all pertinent legal authority 
and the evidence of record.  If the 
determination remains adverse to the 
veteran, he and his service 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



